DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1, 3, and 6 are objected to because of the following informalities:
Claim 1, line 2: “at least two of which are mutually non-adjacent” should be -- at least two of the plural flat sides are mutually non-adjacent --.
Claim 1, line 5: “wherein the insertion openings are configured to be reversibly variable with regard to their widths” should be -- wherein the widths of the insertion openings are configured to be reversibly variable 
Claim 3, line 3: “wherein each of the pockets, on an outer side thereof, includes two holding straps which are arranged on both outer sides of the insertion opening in respect of a width thereof” should be -- wherein each of the pockets, on an outer side thereof, width of the insertion opening
Claim 6, line 1: “one end of which” should be -- one end of the holding straps 
Claim 6, line 2: “the other end of which” should be -- the other end of the holding straps  --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Since claim 1 fails to recite a transitional phrase (comprising, consisting of, or consisting essentially of), it is unclear which portion of the claim is the preamble and which portion of the claim is the body. For the purpose of examination, the limitation in question was interpreted as -- A softbox for being mounted to spotlight door flaps, the softbox comprising --.

Claim 2, line 3 recites the limitation “mutually complementary fixing components, such as the hook component and the loop component, respectively, of a hook-and-loop fastener”. The term “such as” raises issues as to whether the hook component and loop component as part of the claim scope or not. For the purpose of limitation, the limitation in question was interpreted as -- mutually complementary fixing components, wherein the mutually complementary fixing components are provided by a hook component and a loop component of a hook-and-loop fastener -- (the suggested claim language was taken from claim language of claim 8). 

Claims 3-14 are rejected for being dependent on claim 1.

Since claim 15 fails to recite a transitional phrase (comprising, consisting of, or consisting essentially of), it is unclear which portion of the claim is the preamble and which portion of the claim is the body. For the purpose of examination, the limitation in question was interpreted as -- A softbox for being mounted to a light emitting side of a spotlight, the softbox comprising 

Claims 16-18 are rejected for being dependent on claim 15.

Claim 19 recites “at least two of the plural flat sides” and “adjacent ones of the plural flat sides”. There is a lack of antecedent basis for the limitation in the claim. It is unclear if the limitation in question is referring back to the “side walls” as recited in claim 15 or introducing new elements. For the purpose of examination, the limitation in question was interpreted as side walls -- and -- adjacent ones of the side walls --.

Claim 20 recites “the at least two flat sides”. There is a lack of antecedent basis for the limitation in the claim. It is unclear if the limitation in question is referring back to the “side walls” as recited in claim 15 or introducing new elements. For the purpose of examination, the limitation in question was interpreted as referring back to the side walls as follows -- the at least two side walls --.

Claim Interpretation
Claim 1, line 1 recites the limitation “spotlight door flaps”. There are two aspects associated with the term “spotlight” and “door flap”. First, the structural limitation of the term “spotlight” was considered to be an illumination device. Second, the structural limitation of the term “door flap” was interpreted to be an elongated element attached at one side of an opening. 

Claim 1, line 2 recites the limitation “a pocket”. The term “pocket” was interpreted to be two layers forming a pouch or receptacle for receiving an element. For example: If a single layer is folded, the front side of the layer and the back side of the layer forms two layers that can form a pocket to receive an element.

Claims 9 and 15 recite the limitation “a light-baffle”. The term “light-baffle” was interpreted to be a light modifier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over RAHN (US 6,010,234), and in view of LOWE (US 2005/0088836).
Regarding independent claim 1, as best understood, RAHN discloses a softbox for being mounted to spotlight door flaps (as seen in Figs.1 and 5, the “spotlight door flaps” were considered to be the four rods 16 in that the rods 16 are attached at one side of an opening of a ring 14), the softbox comprising plural flat sides (as seen in Figs.1 and 5, the flaps 16 were considered to form four sides, where the sides were considered to be planar as opposed to curved), at least two of which are mutually non-adjacent (as seen in Figs.1 and 5, the front side and the back side were considered to be mutually non-adjacent sides).
RAHN fails to disclose wherein pockets for accommodating the spotlight door flaps are arranged on the at least two mutually non-adjacent flat sides of the softbox, wherein the pockets are each provided with an insertion opening, and wherein the insertion openings are configured to be reversibly variable with regard to their widths.
However, LOWE discloses pockets (as seen in Fig.8, the “pockets” were considered to be the abutment structure 142 because the abutment structure 142 forms a pouch or receptacle to receive the door flaps 112) for accommodating door flaps (112, Fig.8), and the pockets are each provided with an insertion opening (as seen in Fig.8, the “insertion opening” was considered to 
Therefore, in view of LOWE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate pockets as taught by LOWE to the softbox of RAHN in order to provide an alternative solution for attaching a light modifier (e.g. a shroud) to the door flaps and/or the lighting device. As a result, the pockets would have been arranged on the mutually non-adjacent flat sides of the softbox.

Regarding dependent claim 2, as best understood, RAHN modified by LOWE as discussed above for claim 1 discloses wherein each of the insertion openings is provided by an outer surface of the respective flat side of the softbox and an inner side of the pocket (as seen in Fig.8 of LOWE, the insertion openings are formed by the outer surface of the softbox 100, 130 and the inner side of the pocket 142), and wherein both are provided with mutually complementary fixing components (as seen in Fig.8, the inner side of the pocket 142 was considered to have a fixing component 134, and the softbox 100, 130 was considered to have a fixing component 136), wherein the mutually complementary fixing components are provided by a hook component and a loop component of a hook-and-loop fastener (as seen in para[0000], the “hook-and-loop fastener” was considered to be the hook and loop component of velcro).

Regarding dependent claim 4, RAHN modified by LOWE as discussed above for claim 1 discloses wherein the pockets are arranged on respective inner faces of the softbox (as seen in Fig.8 of LOWE, the pockets 142 were considered to be on the inner face of the softbox.)
RAHN modified by LOWE fails to disclose wherein the pockets are arranged on respective outer faces of the softbox.
Regarding “wherein the pockets are arranged on respective outer faces of the softbox”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the pockets of RAHN modified by LOWE on outer faces of the softbox in order to merely arrange the pockets on one of the faces (such as the outer face or inner face) of the pocket.

Regarding dependent claim 5, RAHN modified by LOWE as discussed above for claim 1 discloses wherein the pockets are arranged on respective inner faces of the softbox (as seen in Fig.8 of LOWE, the pockets 142 were considered to be on the inner face of the softbox).

Regarding dependent claim 6, RAHN modified by LOWE as discussed above for claim 1 fails to disclose holding straps, one end of the holding straps is permanently affixed to the respective flat side, and the other end of the holding straps is arranged to be reversibly affixed to the respective flat side.
However, LOWE further discloses a holding strap (22, 82, Fig.10), one end of the holding strap is permanently affixed to a side (as seen in Fig.10, the holding strap 22, 82 was considered to be permanently affixed to a side of the lightbox 20), and the other end of the 
Therefore, in view of LOWE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate holding straps as taught by LOWE to the softbox of RAHN modified by LOWE in order to attach a light modifier (e.g. a shroud) to the door flaps and/or the lighting device

Regarding dependent claim 9, RAHN further discloses a light-baffle (20, Fig.1) arranged between at least two of the plural flat sides (as seen in Fig.1, the light-baffle 20 was considered to be between two sides formed by the door flaps 16).

Regarding dependent claim 10, RAHN further discloses wherein the at least two of the plural flat sides are not adjacent to one another (as seen in Fig.1, the front and back sides were considered to be not adjacent to one another).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over RAHN (US 6,010,234) modified by LOWE (US 2005/0088836), and in view of BALIOZIAN (US Pat. 4,649,463).
Regarding dependent claim 11, RAHN further discloses wherein the light-baffle (20, Fig.1) is arranged centrally (as seen in Fig.1, the light-baffle 20 was considered to be centered on the light source 12) and includes plural planes inclined to one another (as seen in Fig.1, since the light-baffle 20 is curved, the light-baffle 20 was considered to include inclined planes).

However, BALIOZIAN discloses a light-baffle (10, Fig.1) includes plural translucent planes (as seen in col.3, line 46, the light-baffle 10 is made of translucent material).
Therefore, in view of BALIOZIAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a translucent material as taught by BALIOZIAN to the light-baffle of RAHN modified by LOWE in order to provide a type of light modifier to change the light distribution pattern for a desired application.

Regarding dependent claim 12, RAHN modified by LOWE and BALIOZIAN as discussed above for claim 11 further discloses wherein softbox is arranged for being mounted in front of a light (as seen in Fig.1 of RAHN, the softbox 16, 18 mounted in front of a light 12), and wherein the plural translucent planes together form a shape having a base facing towards the spotlight (as seen in Fig.1 of RAHN, the back side of the light-baffle 20 faces toward the spotlight 12).
Regarding “spotlight”, while RHAN fails to explicitly disclose a spotlight, Fig.1 of RAHN shows a lighting device 12 projecting light in a direction. While one of ordinary skill in the art would have recognized that the lighting device of RAHN can be a type of spotlight, one of ordinary skill in the art would have also recognized that the softbox can be applicable to other applications such as a spotlight.

Regarding dependent claim 13, RAHN modified by LOWE and BALIOZIAN as discussed above for claim 12 further discloses wherein the structure formed by the plural 

Regarding dependent claim 14, RAHN further discloses wherein the light-baffle (20, Fig.1) is tensioned towards at least two of the plural flat sides at the face of the light-baffle facing away from the spotlight (as seen in Fig.1, the face of the light-baffle 20 facing away from the light 12 was considered to be tensioned or mounted towards the sides of the softbox).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over COOK (US 2006/0007666), and in view of BALIOZIAN (US 4,649,463).
Regarding independent claim 15, as best understood, COOK disclose a softbox for being mounted to a light emitting side of a light (49, Fig.1), the softbox comprising at least two side walls (17, 19, 21, 23, 25, Fig.1), further including a light-baffle (85, Fig.5) arranged between the at least two side walls of the softbox.
COOK fails to disclose wherein the light-baffle includes at least two translucent planes inclined to one another, and wherein the plural translucent planes together form a shape having a base facing towards the spotlight.
However, BALIOZIAN discloses a light-baffle (10, Fig.1) includes at least two translucent planes inclined to one another (as seen in Fig.1, the light-baffle 10 includes inclined planes; as seen in col.3, line 46, the light-baffle 10 is made of translucent material), and the 
Therefore, in view of BALIOZIAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate translucent inclined planes as taught by BALIOZIAN to the light-baffle of COOK in order to provide a type of light modifier to change the light distribution pattern for a desired application.
Regarding “spotlight, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding dependent claim 16, COOK further discloses wherein the at least two side walls (19, 23, Fig.1) of the softbox are separated from one another by at least two additional side walls (21, 25, Fig.1).

Regarding dependent claim 17, COOK further discloses wherein the light-baffle (85, Fig.5) is arranged centrally on front of the light emitting side of the light (49, Fig.1).
Regarding “spotlight”, while COOK fails to explicitly disclose a spotlight, Figs.1-2 of COOK shows a lighting device 49 projecting light in a direction. While one of ordinary skill in the art would have recognized that the lighting device of COOK can be a type of spotlight, one 

Regarding dependent claim 18, COOK modified by BALIOZIAN as discussed above for claim 15 discloses wherein the structure formed by the plural translucent planes together with the base is at least one selected from the group consisting of a wedge, a truncated wedge, a pyramid, a truncated pyramid, a cone, a truncated cone, a hemisphere, a section of a sphere, and combinations thereof (as seen in Fig.1 of BALIOZIAN, the translucent planes of the light-baffle 10 was considered to be a combination of various shapes such as a wedge and pyramid).

Regarding dependent claim 19, as best understood, COOK further discloses wherein the light-baffle (85, Fig.5) is tensioned (87, Fig.5) towards at least two of the side walls (17, 19, 21, 23, 25, Fig.1).

Regarding dependent claim 20, as best understood, COOK further discloses wherein each of the at least two side walls (17, 19, 21, 23, 25, Fig.1) of the softbox bulges slightly outwards (as seen in Figs.1 and 5, since the side walls are curved, the side walls was considered to bulge outward).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Honl (US 2011/0255851), Karle (US 2010/0124068), Mazzei (US 2007/0041201), Guiney (US 8,313,203), Delapaz (US 7,399,097), Waltz (US 6,513,955), Kester (US 6,076,935), Chiavetta (US 5,347,432), King (US 5,311,409), Strensher (US 5,154,503), Anderson (US 4,731,715), Larson (US 4,446,506), Weisbrod (US 3,745,332), and Rosenthal (US 3,065,531) discloses a softbox, flaps, and pockets.

Allowable Subject Matter
Claims 3 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show or suggest wherein each of the pockets, on an outer side thereof, includes two holding straps which are arranged on both outer sides of the width of the insertion opening. In other words, the prior art of record does not include the combination of all the claimed limitations, specifically pockets for accommodating spotlight door flaps arranged on at least two mutually non-adjacent flat sides of the softbox, the insertion opening of the pockets is provided by an outer surface of the flat side of the softbox and the inner side of the pocket, the outer surface of the flat side of the softbox and the inner side of the pocket has mutually complementary fixing components provided by a hook component and a loop component of a hook-and-loop fastener, and the outer side of the pockets includes two holding straps on the outer sides of the width of the insertion opening.

Regarding claim 7 and their dependent claim, the following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show or suggest a first fastening component which is arranged at an outer face of the pocket or at an outer rim of the insertion opening, wherein the other end of each holding strap is provided with a second fastening component which is complementary to the first fastening component. In other words, the prior art of record does not include the combination of all the claimed limitations, specifically pockets for accommodating spotlight door flaps arranged on at least two mutually non-adjacent flat sides of the softbox, one end of a holding strap is permanently affixed to the flat side of the lightbox, the other end of the holding strap is reversibly affixed to the flat side of the lightbox, a first fastening component at an outer face of the pocket, and the other end of the holding strap is provided with a second fastening component complementary to the first fastening component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PMM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/J.M.E/Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875